Citation Nr: 1103142	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for lower gastrointestinal 
bleeding.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  

5.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial rating in excess of 10 percent for 
right patellofemoral pain syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent for 
left patellofemoral pain syndrome.  

8.  Entitlement to an initial rating in excess of 10 percent for 
an old avulsion fracture of the thoracic spine at T-10 with 
degenerative changes of the T10-T11 disc space.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to June 2007.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A claim for an increased rating for bilateral hearing loss 
been raised by the record (in an April 2009 letter 
submitted by the Veteran's representative), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The issues of service connection for bilateral pes planus and an 
initial rating in excess of 10 percent for an old avulsion 
fracture of the thoracic spine at T-10 with degenerative changes 
of the T10-T11 disc space are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for entitlement to an initial 
compensable rating for bilateral hearing loss via an April 2009 
letter.  

2.  A presently existing lower gastrointestinal bleeding disorder 
is not demonstrated by the evidence of record.

3.  A presently existing left ankle disorder is not demonstrated 
by the evidence of record.

4.  Since the grant of service connection, the Veteran's right 
patellofemoral pain syndrome has been manifested by painful 
motion and no evidence of pain, fatigue, incoordination, or 
additional limitation of motion upon repetitive motion.  

5.  Since the grant of service connection, the Veteran's left 
patellofemoral pain syndrome has been manifested by painful 
motion and no evidence of pain, fatigue, incoordination, or 
additional limitation of motion upon repetitive motion.  

6.  Since the grant of service connection the Veteran has 
exhibited symptoms such as hypervigilance, impaired concentration 
and sleep, flashbacks, social avoidance and isolation, difficulty 
in maintaining social relationships, irritability, depression and 
anxiety, due to PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an initial compensable rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for establishing entitlement to service 
connection for a lower gastrointestinal bleeding disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  The criteria for establishing entitlement to service 
connection for a left ankle disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  The criteria for an initial rating in excess of 10 percent 
for right patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256 - 5262.

5.  The criteria for an initial rating in excess of 10 percent 
for left patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5256 - 5262.

6.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.7, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative.  38 C.F.R. § 20.204(a).

In April 2009, the Veteran's representative submitted a letter 
indicating that the Veteran wished to withdraw his appeal 
concerning hearing loss.  Therefore, the Board finds that the 
appeal for the claim has been withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to an initial compensable rating for hearing loss, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  Therefore, the 
Board has no jurisdiction to review the issue.  Accordingly, the 
issue of entitlement to an initial compensable rating for hearing 
loss is dismissed.

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be 
present as a current disability, there must be evidence of the 
condition at some time during the appeals period.  McClain, 21 
Vet. App. at 321; Gilpin, 155 F. 3d at 1556.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability ratings are at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disabilities 
exhibited symptoms that would warrant different ratings, staged 
ratings are not warranted.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the Veteran on motion. The Board notes that disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled. However, a little-used part of 
the musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight bearing are also related considerations.

The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups. 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Lower gastrointestinal bleeding disorder and left ankle disorder

The Board notes that while service treatment records indicate 
that the Veteran received treatment in August 2002 for a left 
ankle strain in service, the evidence of record before the Board 
contains no indication that the Veteran currently has a diagnosed 
left ankle disorder.  Significantly, the service treatment 
records merely indicate that the Veteran suffered from a left 
ankle strain.  There is no evidence in the service treatment 
records that the Veteran suffered from a chronic left ankle 
disorder in service.  The Veteran did not complain of any left 
ankle disorder on his April 2007 separation Report of Medical 
History.  A September 2007 VA x-ray report shows that the 
Veteran's left ankle revealed no acute bone injury.  Joint spaces 
were maintained and there was no acute fracture or dislocation.  
The interpreting radiologist noted that it was a normal exam.

The Veteran's service treatment records contain no indication of 
any treatment or complaint in service for lower gastrointestinal 
bleeding.  In addition, there is no post-service medical evidence 
showing the Veteran has a current lower gastrointestinal bleeding 
disorder.  

While the Veteran is competent to describe gastrointestinal and 
left ankle symptoms, he is not competent to provide testimony 
regarding the diagnosis of his claimed lower gastrointestinal 
bleeding disorder or left ankle disorder.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is 
competent when a layperson is competent to identify a medical 
condition, when a layperson is reporting a contemporaneous 
medical diagnosis, or when lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional) 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)); see also Jandreau, 492 F.3d at n. 4 (a layperson may be 
competent to identify a condition where the condition is simple, 
like a broken leg, but not if the condition is, for example, a 
type of cancer).  The diagnosis and etiology of this claimed 
gastrsointestinal and left ankle disability is not a simple 
identification that a layperson is competent to make.  Therefore, 
without any medical training in the area, this Veteran is not 
competent to provide his opinion on the diagnosis of his claimed 
current lower gastrointestinal bleeding and left ankle disorders.  

In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. App. 
at 225.  The Court further stated that where the proof is 
insufficient to establish a present disability there could be no 
valid claim for service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he or she 
files his claim for service connection or during the pendency of 
that claim, even if the disability resolves prior to adjudication 
of the claim.  McClain, 12 Vet. App. at 321.  Based on the 
definition in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, injury, 
or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted, the Veteran was treated during service for an ankle 
sprain.  However, that a condition or injury occurred in service 
alone is not enough; there must be a disability resulting from 
that condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).  Arthralgia (pain) alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Although the Board acknowledges the Veteran's more recent 
complaints of pain in his ankle and potential gastrointestinal 
symptoms, in the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
The Veteran has not provided any evidence showing a currently 
diagnosed lower gastrointestinal bleeding or left ankle disorder 
during the appeal period for VA disability compensation purposes.  
Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

Given all of the above, the Board finds that there is no 
competent evidence of a current lower gastrointestinal bleeding 
diagnosis or left ankle diagnosis.  For the Board to conclude 
that the Veteran's claimed gastrointestinal disorder is related 
to the Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).   

Therefore, the evidence of record does not support the claim for 
service connection for a lower gastrointestinal bleeding disorder 
or left ankle disorder.  Since the most probative evidence and 
the greater weight of the evidence indicate that the Veteran does 
not currently have a diagnosed gastrointestinal disorder or left 
ankle disorder, the preponderance of the evidence is against the 
claims.  

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right and left patellofemoral pain syndrome, currently each rated 
as 10 percent disabling

The Board finds that an evaluation in excess of 10 percent each 
is not warranted for the Veteran's service-connected right and 
left patellofemoral pain syndrome.  

Diagnostic Code 5010 is for traumatic arthritis and is evaluated 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic Code 
5003 provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific joint 
or joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), DC 5259 
(symptomatic removal of semilunar cartilage), DC 5260 (limitation 
of flexion), DC 5261 (limitation of extension), DC 5262 
(impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II.

A VA x-ray report from September 2007 shows the left knee 
demonstrates minimal narrowing of the medial femorotibial 
compartment.  The right knee shows a tiny ossific density at the 
level of the tibial plateau.  The Veteran also has continued to 
complain of pain on use of his legs.  After a careful and 
considered review of record evidence, the Board finds that the 
reports of flare-ups and functional limitation of the right and 
left leg to and the Veteran's credible statements to VA 
throughout the entire appeal period are all pertinent to its 
analysis.  Given these findings, particularly when viewed in 
along with the Veteran's complaints of pain (which could, 
presumably, account for some additional functional loss), the 
Board finds that there is a basis for the assignment of a 10 
percent evaluation for right and left patellofemoral pain 
syndrome, which is the maximum compensable evaluation for 
arthritis directly under Diagnostic Code 5003.  

The Board has, however, considered alternative avenues through 
which the Veteran may obtain an increased disability rating.  
With regards to Diagnostic Codes 5260 and 5261, the Veteran's 
disability must exhibit a limitation of flexion to 30 degrees or 
a limitation of extension to 15 degrees to receive a 20 percent 
rating under these codes.  No such limitations are contained in 
the record.  As such, higher ratings cannot be awarded under 
Diagnostic Codes 5260 or 5261.  A higher disability evaluation 
under Diagnostic Code 5262 is not warranted in this matter, as 
malunion or nonunion of the tibia and fibula is not demonstrated 
by the evidence of record.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral instability.  
The Board notes that the medical evidence of record indicates no 
showing of any recurrent subluxation or objective lateral 
instability of the Veteran's knees.

The remaining applicable diagnostic codes possible applicable 
here include Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic 
Code 5259 (removal of semilunar cartilage), and Diagnostic Code 
5263 (for genu recurvatum).  However, as the record evidence 
contains no showing that the Veteran has ankylosis of the knees, 
dislocated or removed semilunar cartilage, or genu recurvatum, 
these diagnostic codes are not applicable.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected right and left patellofemoral pain 
syndrome each more nearly approximate the criteria for a 10 
percent rating, than for a 20 percent rating, from the date of 
service connection.  38 C.F.R. § 4.7.  

Initial rating in excess of 30 percent for PTSD

A November 2007 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Veteran has 
appealed this initial rating.

A September 2007 VA examiner noted that the Veteran's subjective 
complaints include anxiety/arousal symptoms, such as 
hypervigilance, irritability with poor frustration tolerance and 
sleep disturbance.  The Veteran also reported panic attacks and 
emotional numbing.  The Veteran reported arguing a good deal with 
his wife and not going out socializing with others or for 
recreational activities.  The examiner noted that the Veteran was 
casually dressed and appropriately groomed.  He was oriented 
times three but his concentration was listed as inefficient.  The 
examiner noted that the Veteran often acts out and results in 
regrettable impulsive behavior, but not violent.  The Veteran was 
found to be withdrawn and socially avoidant and detaches from 
most others.  His affect was constricted and the Veteran was 
short-fused with a poor toleration for frustration.  There was no 
suicidal or homicidal ideation, and no paranoid delusions.  The 
Veteran did report intrusive thoughts, but no hallucinations.  
The Veteran was also suffering from flashbacks and had panic 
attacks in crowded situations.  The Veteran was reported to have 
a Global Assessment of Functioning (GAF) score of 56.  The VA 
examiner also specifically noted that the Veteran suffered from 
moderate PTSD with moderate affects on his functioning.  

VA treatment records from June 2008 to October 2008 show the 
Veteran had a varying GAF score of 50 to 69.  The Veteran 
discussed difficulty with road rage, but never acts on his 
aggressive impulses.  He also indicated that he had severe 
anxiety when in crowded and congested areas.  The Veteran 
reported poor sleep, irritability, isolation and withdrawal and 
some symptoms of depression.  

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where 
there are, "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 51-60 
is indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there are, 
"[s]erious symptoms (e.g. suicidal ideation, sever obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job)."  A score of 31-40 is indicated where 
there is "[s]ome impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work; child frequently 
bears up younger children, is defiant at home, and is failing at 
school.)"

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational and social impairment equivalent to that 
which would be caused by those listed in the rating criteria the 
appropriate equivalent rating will be assigned.  Mauerhan v. 
Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to 
describe the occupational and social impairment of a person with 
certain mental disorders.  But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  

The November 2007 rating decision granted the Veteran service 
connection and a 30 percent rating for PTSD.  The Board finds, 
however, that the evidence of record meets the criteria for a 50 
percent rating for the Veteran's PTSD.  As shown above, the 
Veteran has symptoms of hypervigilance, impaired concentration 
and sleep, flashbacks, social avoidance and isolation, difficulty 
in maintaining social relationships, irritability, depression and 
anxiety, due to PTSD.  These symptoms, along with multiple GAF 
scores of in the mid-50s indicate that the Veteran meets the 
criteria for a 50 percent rating.  

Given the Veteran's contentions, his GAF scores, and his 
symptoms, the record more nearly approximates occupational and 
social impairment with reduced reliability and productivity than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks as contemplated in a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (when there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating).  Therefore, 
the Board finds that the Veteran's PTSD symptoms most 
approximately meet the criteria for an initial 50 percent rating.

The Board notes that the Veteran does not seem to suffer from 
hallucinations or suicidal planning or action; obsessional 
rituals that interfere with routine activities; speech that is 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or spatial disorientation.  

While there is some indication of disturbance of mood, including 
depression, the record does not reflect that the Veteran 
experiences an inability to establish and maintain effective 
relationships, particularly as he has been married to his wife 
for nearly 13 years and gets along reasonably well with his 
children.  Further, there is no indication of a neglect of 
personal hygiene or appearance or indication of periods of 
violence based on impaired impulse control.  Although the Veteran 
was assigned a GAF score of 50 in a VA treatment record, the 
Board notes that the symptoms recorded by the VA examiner do not 
correspond with the DSM-IV description of a GAF score between 41-
50, which is listed above.  Further, the September 2007 VA 
examiner specifically noted that the Veteran suffered from 
moderate PTSD with moderate affects on his functioning.  

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 70 percent evaluation than those for a 50 
percent evaluation.  The Board finds that since the grant of 
service connection, the Veteran's PTSD has met the criteria for a 
50 percent rating and no higher.  Thus, staged ratings are 
inapplicable to this case.  See Fenderson.  Accordingly, an 
initial rating of 50 percent, and no higher, for the Veteran's 
PTSD is warranted.

Extraschedular evaluation for disabilities

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
disabilities.  The evidence fails to demonstrate symptomatology 
of such an extent that application of the ratings schedule would 
not be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes impairment over and above 
that which is contemplated in the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The evidence does not support the 
proposition that the Veteran's service-connected disabilities 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claims for service connection for by a letter in 
July 2007, before any rating decisions were issued.  This letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records, VA treatment records 
and private treatment records.  The Veteran was given some VA 
examinations in connection with the claim.  Statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support her claim.  

Further, the record reflects that the RO scheduled the Veteran 
for a VA general medical examination (which was to evaluate the 
nature, extent, etiology and/or onset of a number of the 
disabilities on appeal, including the lower gastrointestinal 
bleeding disorder, left ankle disorder and bilateral 
patellofemoral pain syndrome) to be conducted in October 2007.  
The Veteran cancelled the scheduled examination.  Neither the 
Veteran nor his representative has provided an explanation for 
that cancellation and failure to report, or requested that 
another examination be scheduled.  Under 38 C.F.R. § 3.655, when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, and when that examination was required to 
establish entitlement to the benefit sought, the decision on the 
claim must be made based on the available evidence of record. 38 
C.F.R. § 3.655(b).

In this regard, the Board points out that although VA has a duty 
to assist the Veteran in the development of his claim, that duty 
is not "a one-way street."  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Insofar as the Veteran has failed to report for his VA medical 
examination, the Board is of the opinion that no further 
assistance in this regard is required on the part of VA.  
Accordingly, in light of the Veteran's failure to cooperate with 
VA's efforts to assist him with the factual development of his 
claims, those claims must be evaluated solely on the evidence 
currently of record.  See 38 C.F.R. § 3.655(b).

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 


ORDER

The appeal for initial compensable rating for bilateral hearing 
loss is dismissed.  

Service connection for a lower gastrointestinal bleeding disorder 
is denied.  

Service connection for a left ankle disorder is denied.  

An initial rating in excess of 10 percent for right 
patellofemoral pain syndrome is denied.  

An initial rating in excess of 10 percent for left patellofemoral 
pain syndrome is denied.  

An initial rating of 50 percent for PTSD is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.


REMAND

Bilateral pes planus

The service induction examination in March 1998 noted that the 
Veteran had mild bilateral asymptomatic pes planus upon entrance 
into service.  A November 2006 service treatment record again 
notes the presence of bilateral pes planus.  In an April 2007 
separation Report of Medical History, the Veteran denied having 
any foot trouble.  

In the Veteran's July 2007 claim, he specifically claimed 
"bilateral aggravated flat feet" seemingly conceding that he 
had a preexisting condition that he contends was aggravated by 
his service.   

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a 
veteran is presumed to be in sound condition at service entrance 
except for defects found on the service entrance examination or 
where clear and unmistakable evidence demonstrates that disease 
or injury existed before service entrance and was not aggravated 
during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. 
Cir. 2004).  When a preexisting condition is noted at service 
entrance, the presumption of soundness is not applicable and the 
claim is not for direct service incurrence, but for service-
connected aggravation.  Wagner, Id. at 1096.  

Here, because pes planus was noted on the service entrance 
examination, and as the Veteran concedes that he had pre-existing 
bilateral pes planus at service entrance, the question is whether 
the pre-existing bilateral pes planus underwent an increase in 
severity during the Veteran's military service and, if so, 
whether any such aggravation was beyond any expected natural 
progression. 

The Veteran has not alleged having had any post-service treatment 
for his feet.  If in the future he recollects having had any past 
treatment, he should inform the RO and request that such records 
be obtained.  In the judgment of the Board, a medical opinion 
should be obtained to determine whether the Veteran's pre-
existing bilateral pes planus underwent an increase in severity 
during service and, if so, whether it was beyond any expected 
natural progression.  

The Veteran provided VA with a July 2008 private medical report 
discussing the Veteran's back disability.  However, although this 
report contains indications that the Veteran has some degree of 
restricted range of motion in his back, it is not clear as to 
what degree he is limited (there are no numeric values expressed 
in the degrees of limitation).  This July 2008 private report 
simply does not contain enough data for rating purposes.  The 
Veteran has also been undergoing treatment from VA.  The last VA 
Medical Center (VAMC) Huntington system treatment records in the 
claims file are from July 2008.  More complete and recent 
treatment records should be obtained, particularly as they may 
reflect on continued treatment for the Veteran's back disability.  
See 38 C.F.R. § 3.159(c)(2) (2010).  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions, the fact that the Veteran has not been 
provided a VA examination and the fact that the private 
examination report does not contain enough data for rating 
purposes, the Board finds that a contemporaneous and thorough VA 
examination should be conducted.  This examination is to 
determine the current severity of the Veteran's back disability.  
Such examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VAMC Huntington system 
treatment records from July 2008 to the 
present.  

2.  When the above has been completed, the 
Veteran should be afforded an appropriate VA 
examination to determine whether the 
Veteran's pre-existing bilateral pes planus 
underwent an increase in severity during 
service and, if so, whether it was beyond any 
expected natural progression.  The examiner, 
based on a review of the clinical history 
documented in the claims folder and an 
examination of the Veteran, should provide an 
opinion as to whether it is as likely as not 
that the Veteran's pre-existing bilateral pes 
planus was aggravated (i.e., did it undergo 
permanent worsening, as opposed to temporary 
flare-ups) in service and, if so, whether it 
is as likely as not that it increased in 
severity beyond any expected natural 
progression.  

Send the claims folders to the examiner for a 
review of the Veteran's pertinent medical 
history, to facilitate making these 
determinations.  The rationale for all 
opinions expressed should be discussed.   

The examiner is asked to consider that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely than 
not, and as likely as not, support the 
contended causal relationship; whereas, 
less likely than not weighs against the 
claim.  

Also, the term "aggravation" is defined for 
legal purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and must provide a rationale.  The 
Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

3.  After paragraph 1 has been accomplished, 
schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his service-connected back 
disability.  The examiner should describe all 
symptoms.  Any appropriate testing should be 
conducted.  The claims file must be made 
available for the examiner to review, and the 
examination report must indicate that this 
was accomplished.  The examiner should also 
comment, based a thorough examination of the 
Veteran and the claims file, on any 
functional limitations the disability causes.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


